Case 2:20-cv-03115-DMG-DFM Document 24 Filed 03/29/21 Page 1 of 1 Page ID #:422




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



   EDGAR ARELLANO,                             Case No. CV 20-03115-DMG (DFM)

            Petitioner,                        ORDER ACCEPTING REPORT
                                               AND RECOMMENDATION OF
               v.                              UNITED STATES MAGISTRATE
                                               JUDGE
   W.J. SULLIVAN,

            Respondent.



        Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
  records on file herein, and the Report and Recommendation of the United
  States Magistrate Judge. Petitioner did not file objections by the deadline. The
  Court accepts the report, findings, and recommendations of the Magistrate
  Judge.
        IT IS THEREFORE ORDERED that Respondent’s Motion to Dismiss
  [Doc. # 13] is GRANTED and that Judgment be entered dismissing this
  action without prejudice to Petitioner filing a new federal habeas petition when
  all state court proceedings are concluded.


   DATED: March 29, 2021                       ___________________________
                                               DOLLY M. GEE
                                               United States District Judge
